                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-03530-DDD-NYW

JOHN DOE,

       Plaintiff;

v.

ROCKY MOUNTAIN CLASSICAL ACADEMY, et al,




       Defendants.


            PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS



       COMES NOW, Plaintiff John Doe (“Plaintiff”), by and through counsel, and hereby

submits this Response to Defendants’ Motion to Dismiss, and states as follows:

                                     INTRODUCTION

       This case arises out of Defendant Rocky Mountain Classical Academy’s (“RMCA”)

dress and grooming code (“dress code”). RMCA’s dress code contains multiple restrictions

on dress and grooming that apply equally to both male and female students. However, the

dress code contains multiple provisions that place greater restrictions on male students that

do not apply to female students. These restrictions include the restriction that gave rise to

this case: the earring policy. The dress code’s earring policy prohibits male students from

wearing earrings at school but allows female students to do so. RMCA’s dress code facially

discriminates on the basis of sex in violation of Title IX and the Equal Protection Clause of

the Fourteenth Amendment.


                                                   1
                                        ARGUMENT

        In resolving a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the Court must

accept as true all factual allegations in a complaint and view those allegations in the light

most favorable to the Plaintiff. Smith v. U.S., 561 F.3d 1090, 1098 (10th Cir. 2009); Arnold

v. McClain, 926 F.2d 963, 965 (10th Cir. 1991). While a complaint is required to provide

“more than labels and conclusions” and must provide factual allegations that “raise a right ot

relief above the speculative level,” a complaint “does not need detailed factual allegations.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint satisfies the

pleading requirement to state a claim that is plausible on its face when the complaint “pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

   I.      Plaintiff has adequately pleaded a violation of the Equal Protection Clause

   The Equal Protection Clause of the Fourteenth Amended provides that no state may

“deny to any person…the equal protection of the laws.” U.S. Const. Amdt. XIV, § 1.

“Classifications that distinguish between males and females are ‘subject to scrutiny under

the Equal Protection Clasue.’” Craig v. Boren, 429 U.S. 190, 197 (1976)(quoting Reed v.

Reed, 404 U.S. 71, 75 (1971)). “Classifications by gender must serve important

governmental objectives and must be substantially related to achievement of those

objectives.” Id., at 198. To justify classification based on gender, the proffered justification

must be “exceedingly persuasive.” United States v. Virginia, 518 U.S. 515, 533 (1996).

“The burden of justification is demanding, and it rests entirely on the State.” Id. “The State

must show at least that the challenged classification serves important governmental

objectives and that the discriminatory means employed are substantially related to the




                                                    2
achievement of those objectives.” Id. (internal quotations omitted). “The justification must

be genuine, not hypothesized or invented post hoc in response to litigations. And it must not

rely on overbroad generalizations about the different talents, capacities, or preferences males

and females.” Id.

The school setting does not preclude constitutional review of the dress code.

       Much of Defendants’ argument rests on their unpersuasive attempt to explain why the

above controlling Supreme Court precedent does not apply to the sex-based classification

contained in the dress code. Defendants suggest a line of Tenth Circuit cases from the early

1970s, before the Supreme Court decided the above cases, stands for the proposition that there

is no cognizable federal claim with respect to school dress codes. Defendants essentially

claim that pursuant to these 1970s Tenth Circuit cases, school dress codes can never give rise

to any constitutional issues that federal courts have authority to review. This argument fails.

       Freeman v. Flake, 448 F.2d 258 (10th Cir. 1971), New Rider v. Bd. of Educ., 480 F.2d

693 (10th Cir. 1973), and Hatch v. Goerke, 502 F.2d 1189 (10th Cir. 1974) are inapposite and

do not provide any helpful guidance for deciding Equal Protection challenges to sex-based

classifications under current, controlling Supreme Court precedent. In none of those three

Tenth Circuit cases, which again were all decided before the Supreme Court squarely decided

how sex-based classifications should be analyzed under the Equal Protection Clause, was the

court even analyzing a sex-discrimination claim. This distinction is important in an additional

respect. In New Rider and Hatch the plaintiffs challenged the male hair length restriction on

grounds that it discriminated on the basis of race, religion, and national origin. See New Rider,

480 F.2d at 695; Hatch, 502 F.2d at 1191. Crucially, however, the hair length policies at issue

in both of those cases were neutral with respect to race, religion, and national origin – which




                                                    3
would under current Supreme Court precedent require a showing that they were enacted with

discriminatory purpose. See Washington v. Davis, 426 U.S. 229, 239 (1976). With such

differences in claims and legal context, this early line of Tenth Circuit cases simply does not

provide any meaningful guidance for a court in 2020 applying controlling Supreme Court

precedent.   Furthermore, it is well established that school students do not shed their

constitutional rights at the schoolhouse doors. See Tinker v. Des Moints Indep. Cmty. Sch.

Dist., 393 U.S. 503, 506 (1969). As discussed below, intermediate scrutiny applies to facial

classifications on the basis of sex, and nothing that Defendants have identified in early Tenth

Circuit hair policy cases can alter the controlling Supreme Court precedent sex discrimination

precedent.

The dress code violates the Equal Protection Clause of the Fourteenth Amendment.

   A. Intermediate scrutiny applies to the dress code.

   As discussed above, the Equal Protection clause applies to facial classifications based on

sex. See Craig, 429 U.S. at 198; Virginia, 518 U.S. at 533. For sex-based classifications,

intermediate scrutiny applies, and requires that policies that discriminate on the basis of sex

must serve important governmental interests and be substantially related to achieving those

governmental interests. Id. The Supreme Court has described this as requiring an exceedingly

persuasive justification for the sex-based classification. Virginia, 518 U.S. at 533. The burden

to justify a sex-based classification lies with the government. Id. The Supreme Court has

described this burden as “demanding.” Id.

   Nothing in controlling Supreme Court precedent suggests that an Equal Protection

challenge to a facially discriminatory policy should be analyzed any differently simply

because the policy occurs in a school setting. In fact, the Supreme Court has suggested that




                                                   4
the level of scrutiny applied to facial classifications remains the same even if the classification

is alleged to be designed to benefit historically disadvantaged groups. See City of Richmond

v. J.A. Croson Co., 488 U.S. 469, 493 (1989)(stating, “absent searching judicial inquiry into

the justification for such race-based measures, there is simply no way of determining what

classifications are “benign” or “remedial” and what classifications are in fact motivated by

illegitimate notions of racial inferiority or simple racial politics. Indeed, the purpose of strict

scrutiny is to “smoke out” illegitimate uses of race by assuring that the legislative body is

pursuing a goal important enough to warrant use of a highly suspect tool. The test also ensures

that the means chosen “fit” this compelling goal so closely that there is little or no possibility

that the motive for the classification was illegitimate racial prejudice or stereotype”).

       Defendants additionally attempt to remove the sex-based classification from

intermediate scrutiny based on a line of cases in the employment discrimination context. That

line of cases, as collected and discussed in Hayden v. Greensburg Cmty. Sch. Corp., 743 F.3d

569, 580 (7th Cir. 2014), suggests that, at least in the employment context, a sex-specific dress

or grooming policy is permissible so long as it is “just one component of a set of grooming

standards that impose comparable, although not identical, responsibilities” on the sexes.

However, even the Hayden court while applying this line of cases questioned its continued

validity in light of Price Waterhouse v. Hopkins, 490 U.S. 228, 250-51 (1989) which held that

employers may not demand employees conform to sex stereotypes associated with their

gender. Nothing from the Supreme Court suggests that this line of cases that arose in the

context of private employers should supplant the controlling case law definitively establishing

the level of scrutiny courts should apply pursuant to the Equal Protection Clause to

government policies that discriminate on the basis of sex. Furthermore, while Defendants




                                                     5
point out that the Tenth Circuit has interpreted Title VII, Title IX, and the Equal Protection

Clause comparably, the cases Defendants cite say nothing about how a court should approach

an official government policy that on its face makes distinctions based on sex. English v.

Colorado Dep’t of Corr., 248 F.3d 1002, 1007 (10th Cir. 2001) applied the Title VII burden-

shifting framework for indirect evidence of racial discrimination to Equal Protection Clause

claims. Hiatt v. Colo. Seminary, 858 F.3d 1307, 1315 n. 8 (10th Cir. 2017) again applied the

burden-shifting framework for indirect evidence, this time applying the Title VII framework

to a Title IX claim. Roberts v. Colo. State. Bd., 998 F.2d 824, 832 (10th Cir. 1993) applied

Title VII’s standards for supporting a disparate impact claim to Title IX claims. Nothing in

these cases provides guidance for how a court should analyze an official government policy

that on its face makes a classification based on sex or suggests anything other than that the

Court is bound to apply the controlling standard from the Supreme Court for analyzing sex-

based classifications pursuant to established Equal Protection jurisprudence.

   Plaintiff has alleged a policy that contains a facial sex-based classification, and Defendants

have not provided any applicable, controlling Supreme Court or Tenth Circuit precedent that

demonstrates anything other than intermediate scrutiny applies to the sex-based classification

at issue here. Accordingly, the burden lies with Defendants to prove an “exceedingly

persuasive” justification, and Plaintiff has adequately pleaded a claim for a violation of the

Equal Protection Clause.

   B. Even if the Hayden standard applies, Plaintiff has adequately pleaded a violation

       of the Hayden standard to survive a 12(b)(6) motion to dismiss.

   Even if something other than intermediate scrutiny applies to Plaintiff’s Equal Protection

claim, such as the Hayden standard for comprehensive grooming codes, Plaintiff has




                                                   6
adequately pleaded a claim sufficient to withstand a 12(b)(6) motion to dismiss. Plaintiff

pleads that the dress code “does not impose comparable burdens on the sexes” and it “imposes

greater burdens on male students.” Compl. ¶¶ 58-59. The dress code, while imposing several

restrictions that apply equally to both male and female students, every sex-specific restriction

in the dress code imposes greater restrictions on male students than female students. Exhibit

1, pg. 41-43. Defendants argue that Plaintiff’s allegations that the dress code “does not impose

comparable burdens on the sexes” and that it “imposes greater burdens on male students” are

conclusory and not sufficient to withstand a motion to dismiss. However, when those

allegations are combined with the policy - which the court may consider at this stage since it

is relied on in Plaintiff’s complaint, is central to Plaintiff’s claims, and neither party disputes

its authenticity – and the reasonable inferences that the court must draw in Plaintiff’s favor,

Plaintiff’s allegations are sufficient to plausibly allege a violation of even the Hayden

standard.

   C. Qualified Immunity does not preclude claims against the individual defendants.

   Qualified immunity generally “protects governmental officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known. A.M. v. Holmes, 830 F.3d 1123, 1134

(10th Cir. 2016) (internal quotations omitted). To show that the law was clearly established,

the plaintiff may point to on-point decisions from the U.S. Supreme Court or from the Tenth

Circuit, or the plaintiff may demonstrate that the clearly established weight of authority from

other courts clearly establishes the law. Id., at 1135. The Tenth Circuit has explained that

“we do not always require case law on point, and the Supreme Court has warned that officials




                                                     7
can still be on notice that their conduct violates established law in novel factual

circumstances.” Id. (internal quotations omitted).

    As discussed above, controlling Supreme Court precedent clearly establishes that

government policies that contain a facial sex-based classification are subjected to intermediate

scrutiny that places the burden on the government to justify the sex-based policy with an

exceedingly persuasive justification. Craig; Virginia. Even if the Title VII line of cases

applies and the Hayden standard governs the RMCA dress code, the weight of authority from

other courts clearly establishes the law that a sex-specific dress code cannot impose an unequal

burden on one sex over the other. See A.M., 830 F.3d at 1134; Hayden, 743 F.3d at 577-80.

Plaintiff has adequately pleaded a violation of that standard and therefore qualified immunity

does not preclude claims against the individual defendants. Furthermore, Plaintiff brings a

claim for injunctive relief to among other things enjoin Defendants from enforcing the dress

code against Plaintiff and prohibiting the Defendants from taking any disciplinary action

against Plaintiff. Compl. ¶¶ 101-105. The individual defendants are proper defendants in

Plaintiff’s claim for injunctive relief, and therefore, even if the court determines that the

individual defendants are entitled to qualified immunity with respect to Plaintiff’s § 1983

claim, the individual defendants should remain as defendants in the suit with respect to

Plaintiff’s claim for injunctive relief.

    II.      Plaintiffs have adequately pleaded a violation of Title IX.

    A. Plaintiff has adequately pleaded a violation of Title IX regardless of the standard

          the court uses.

    As discussed above, regardless of the substantive standard the court uses to analyze

Plaintiff’s Title IX claim, Plaintiff has adequately pleaded a claim for relief sufficient to




                                                     8
withstand a 12(b)(6) motion to dismiss. Because the dress code in this case is an official

policy of RMCA that contains a facial classification subject to equal protection clause

scrutiny, controlling Supreme Court precedent dictates that intermediate scrutiny applies.

Since courts generally analyze Title IX claims and Equal Protection Clause claims with the

same standards1, the Court is obligated to apply intermediate scrutiny to Plaintiff’s Title IX

claim. Even if the Court applies the Hayden standard, as discussed above, Plaintiff has

adequately pleaded a claim for relief.

   B. Plaintiff has adequately pleaded a Title IX retaliation claim.

   Title IX prohibits retaliation for protected activity, and a Plaintiff must allege that : 1) he

or she engaged in protected activity; 2) defendant had knowledge of the protected activity; 3)

materially adverse school-related action was taken against plaintiff; and 4) there was a causal

connection between the protected activity and the adverse action. Tackett v. University of

Kansas, 234 F.Supp.3d 1100 (D. Kan. 2017). To establish a causal connection, a plaintiff

must show “evidence of circumstances that justify an inference of retaliatory motive, such as

protected conduct closely followed by adverse action.” Williams v. W.D. Sports, N.M., Inc.,

497 F.3d 1079, 1091 (10th Cir. 2007).

   Plaintiff has adequately pleaded “evidence of circumstances that justify an inference of

retaliatory motive” by pleading “protected conducted closely followed by adverse action.” Id.

Plaintiff has pleaded that following his mother’s complaints to RMCA officials and the

RMCA board about the discriminatory nature of the dress code, Plaintiff was subjected to

disciplinary actions including an increasing number of suspensions and attempted dis-



        1
          As discussed above, Plaintiff questions whether that is true in all cases, but regardless of how the
        Court ultimately answers the question, Plaintiff has adequately pleaded a claim for relief under any
        standard the court applies.


                                                           9
enrollment. Comp. ¶¶ 70-80. At this stage in the proceedings, these allegations are sufficient

to create a reasonable inference of retaliation in violation of Title IX. See Williams, 497 F.3d

at 1091.

   C. Chevron deference does not preclude a Title IX challenge to school dress codes.

   Chevron deference does not preclude a Title IX challenge to school dress codes. First,

Defendants argue that Title IX, Title VII, and the Equal Protection Clause are interpreted

interchangeably by courts, and even under Defendants’ preferred standard as discussed in

Hayden, dress codes are subject to review and can violate the law if they impose unequal

burdens on the sexes. Again, Plaintiff disagrees that the Hayden standard, developed in the

Title VII private employment context, governs a government policy that on its face

distinguishes on the basis of sex, but if as Defendants assert, Title IX, Title VII, and Equal

Protection Clause claims are all governed by the same standard, then a school’s dress code

can be reviewed under Title IX, and can violate Title IX.

   Second, the revocation of the previous Department of Education regulation interpreting

Title IX to prohibit sex-specific dress codes without adopting a new regulation declaring sex-

specific dress codes acceptable under Title IX is better understood as the agency being silent

as to the appropriateness of sex-specific dress codes under Title IX. In the face of silence, it

is up to the courts to determine if a sex-specific dress code violates the text of Title IX which

prohibits discrimination on the basis of sex in education programs. See 20 U.S.C. 1681(a).

The text of Title IX prohibits discrimination in education programs on the basis of sex. Id.

The statute then goes on to describe several exceptions and permits several sex-specific

distinctions but does not mention dress codes. See id. The fact that Congress listed several

examples of sex-specific distinctions that are acceptable under Title IX, but did not include




                                                   10
sex-specific dress codes, is evidence that Congress did not intend to permit sex-specific dress

codes.

   Finally, even if the Court were to find it relevant that the Department of Education revoked

a regulation prohibiting sex-specific dress codes, deference to the agency at most that suggests

that the Department of Education determined that Title IX leaves the decision on dress codes

to local schools in the first instance. As Title VII’s prohibition on sex discrimination has been

interpreted to allow sex-specific dress codes generally, Hayden makes clear that this

permission is not absolute, and a sex-specific dress code that places greater burdens on one

sex over the other are not permitted. Similarly, it does not follow that deference to the

Department of Education requires an interpretation that all sex-specific dress codes are

acceptable under Title IX. The Department of Education’s revocation of the dress code

regulation does not say that sex-specific dress codes can never be discrimination on the basis

of sex in an education program. See 20 U.S.C. § 1681(a).            A Department of Education

decision to place the decision on dress codes with the local school in the first instance does

not indicate that even sex-specific dress codes that place a greater burden on one sex over the

other does not violate Title IX’s prohibition on discrimination on the basis of sex in education

programs.

   In conclusion, Chevron deference does not apply in this situation. Even if deference is

required, the Department of Education’s action does not indicate that all sex-specific dress

codes are automatically acceptable under Title IX. Finally, and in any event, Plaintiff has

adequately pleaded that RMCA’s dress code violates even Defendants’ preferred standard by

placing unequal burdens on male and female students. In light of Title IX’s language

prohibiting discrimination on the basis of sex, it is inappropriate to dismiss Plaintiff’s Title IX




                                                    11
claim at this stage on the basis of Chevron deference without giving the parties the opportunity

for further discovery.

                                       CONCLUSION

       In conclusion, Plaintiff has adequately pleaded violations of Title IX and the Equal

Protection Clause. Defendants’ Motion to Dismiss should be denied.

WHEREFORE, Plaintiff respectfully requests that this Court deny Defendants’ Motion to

Dismiss.



DATED: March 6, 2020



Respectfully submitted by:

s/ Michael Nolt
Michael Nolt, Esq.
Igor Raykin, Esq.
Christie Bebo, Esq.
Kishinevsky & Raykin, Attorneys at Law
2851 S. Parker Rd., Suite 150
Aurora, CO 80014
Phone: 720-748-8888
michael@coloradolawteam.com
igor@coloradolawteam.com
christie@coloradolawteam.com
ATTORNEYS FOR PLAINTIFF




                                                  12
                              CERTIFICATE OF SERVICE

I hereby certify that on March 6, 2020, a copy of the foregoing was filed with the clerk of
the court using the CM/ECF filing system which will send notification to the following:

       Eric V. Hall
       evh@sparkswillson.com

s/Michael Nolt
Michael Nolt, Esq.




                                                  13
